Exhibit 10.1
AMENDMENT TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This AMENDMENT, dated as of November 27, 2006, between GuruNet Israel Ltd.,
f/k/a Atomica Israel Technologies Ltd., an Israeli corporation (the “Company”)
and Robert S. Rosenschein, an individual (“Employee”), amends that certain
Amended and Restated Employment Agreement first entered into between the Company
and Employee as of the 1st day of January, 2002 and subsequently amended and
restated as of January 8, 2004 (the “Employment Agreement”).



 
1.
Pursuant to this Amendment, the parties agree to amend the Employment Agreement
as follows:

 

 
a.
The second sentence of Section 2 ("Term") of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:

 
"Thereafter, the term of this Agreement shall automatically be renewed for
successive two (2) year periods. The Company and Employee may each voluntarily
terminate the Agreement upon no less than ninety (90) days’ prior written notice
for any reason; provided, however, that the Company shall have the right, in its
sole discretion, to require Employee to continue working for the Company during
any notice period."


 

 
b.
Section 6 ("Severance") of the Employment Agreement is hereby supplemented by
adding subsection (d) which shall read as follows:

 
"(d) TREATMENT OF STOCK OPTIONS.
 

 
(i)
In the event of a "Change of Control," as defined below, the Board shall take
the necessary steps to accelerate the vesting of 50% of any options granted to
Employee that have not vested as of the effective date of the Change of Control.
Furthermore, should Employee's employment be terminated without cause at any
time during a period of twelve (12) months subsequent to the effective date of a
Change of Control, then 100% of Employee’s unvested options shall vest
immediately upon the effective date of his termination. For purposes of this
Agreement, a Change of Control shall mean (a) the consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if persons who are not stockholders of the Company immediately
prior to such merger, consolidation or other reorganization own immediately
after such merger, consolidation or other reorganization 50% or more of the
voting power of the outstanding securities of each of the (i) continuing or
surviving entity and (ii) any direct or indirect parent corporation of such
continuing or surviving entity; or (b) the sale, transfer or other disposition
of all or substantially all of the Company's assets.

 
 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
If the Company terminates Employee without cause, the Board shall take the
necessary steps so that the period during which Employee shall be permitted to
exercise any options shall be extended to one (1) year from the effective date
of his termination."

 

 
2.
The effective date of this Amendment shall be the date first written above.

 

 
3.
Terms used in this Amendment but not defined herein will have the respective
meanings ascribed to such terms in the Employment Agreement. In the event of any
conflict between the terms of this Amendment and the terms of the Employment
Agreement, this Amendment shall control. Except as modified by this Amendment,
the Employment Agreement shall remain in full force and effect.

 
 

AGREED AND ACCEPTED:   AGREED AND ACCEPTED:           Robert S. Rosenschein  
GuruNet Israel Ltd.           Signature: /s/ Robert S. Rosenschein   Signature:
/s/ Steven Steinberg  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Name:
Steven Steinberg
                Title: Chief Financial Officer

 